      Case 16-12610         Doc 52      Filed 03/08/21 Entered 03/08/21 16:22:40                      Desc Main
                                          Document Page 1 of 2

                                       United States Bankruptcy Court
                                    Northern District of Illinois, Eastern Division

IN RE: Corey Fox                                          )             Chapter 13
                                                          )             Case No. 16 B 12610
        Debtor(s)                                         )             Judge Deborah L. Thorne

                                                 Notice of Motion

    Corey Fox                                                           Debtor Attorney: Lakelaw
    8903 S. Corcoran                                                    via Clerk's ECF noticing procedures
    Hometown, IL 60456




On March 17, 2021 at 1:00 pm, I will appear before the Honorable Deborah L. Thorne, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
    To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and the password is none.
The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Tuesday, March 9, 2021.


                                                                        /s/ MARILYN O. MARSHALL
                                                                        MARILYN O. MARSHALL, TRUSTEE
       Case 16-12610             Doc 52      Filed 03/08/21 Entered 03/08/21 16:22:40                    Desc Main
                                               Document Page 2 of 2

                                           United States Bankruptcy Court
                                        Northern District of Illinois, Eastern Division

IN RE: Corey Fox                                              )              Chapter 13
                                                              )              Case No. 16 B 12610
         Debtor(s)                                            )              Judge Deborah L. Thorne

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed , pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On April 13, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
June 20, 2016, for a term of 60 months with payments of $765 .00.

The status of the debtor's plan is:   Current Month         Cash Due          Cash Received       Payment Default
                                            59              $44,200.00         $40,663.63            $3,536.37

A summary of the 12 most recent receipt items is set forth below:            Report Date: 03/08/2021
                                                                             Due Each Month: $765.00
                                                                             Next Pymt Due: 03/13/2021

    Date           Ref Num            Amount                            Date          Ref Num          Amount
10/14/2019         6249507000           $765.00                     11/06/2019        6313750000        $765.00
12/16/2019         6409332000           $765.00                     01/13/2020        6473322000        $765.00
02/24/2020         6577514000           $765.00                     03/25/2020        6660097000        $765.00
04/24/2020         6735667000           $765.00                     06/02/2020        6837894000        $765.00
07/31/2020         6977564000         $1,530.00                     08/31/2020        7048498000        $765.00
10/22/2020         7175159000         $1,530.00                     01/04/2021        7354557000        $765.00

WHEREFORE, the Trustee prays that this case be dismissed , and for any and all other relief this court deems just and proper .

Office of the Chapter 13 Trustee                                             /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                           MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
